Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, filed 10/12/2021 with respect to claims 1 and 4-20 stating: 
“Applicant has amended independent claim 1 to incorporate the allowable subject matter of claim 2 and amended independent claims 15 and 19 in a similar manner. For at least this reason, independent claims 1, 15, and 19 are allowable… 

Claims 4, 10, 13, 14, 16-18, and 20 are also allowable at least by virtue of their dependence from claim 1, 15, or 19. 

Therefore, Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. § 103. 
Objection to Claims 2, 3, 5-9, 11, and 12 

Claims 3, 5-9, 11, and 12 are allowable at least by virtue of their dependence from allowable claim 1. Claim 2 is canceled, rendering its objection moot. Applicant therefore respectfully requests withdrawal of this objection”.

Arguments have been fully considered and are persuasive.

Lie in view of Robert does not teach “wherein: the instruction information causes an increase in altitude of a movable object and indicates a target altitude at which the movable object is to be positioned; the predetermined condition includes that the target altitude equals or is larger than a predetermined threshold value”. 

Examiner acknowledges that Lie does not explicitly teach the limitation or suggests a motivation to do
so. No art was found in further search that teaches or suggests or renders obvious the above limitations in combination with the other elements of the claim.

Therefore claims 1, 15 and 19 are deemed novel.

Therefore rejection of claims 1, 15, 19 and their respective claims has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARSLAN AZHAR/Examiner, Art Unit 3664                  
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664